NO. 07-08-0329-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  FEBRUARY 3, 2009

                         ______________________________


                            ALLEN LEE BELL, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

            NO. 04-2216; HON. CARTER T. SCHILDKNECHT, PRESIDING

                         _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Allen Lee Bell, entered a plea of guilty to the offense of sexual assault

and the trial court deferred adjudication for a period of 10 years and placed appellant on

community supervision.     Subsequently, the State filed an application to adjudicate

appellant’s guilt alleging he had violated the terms and conditions of community

supervision. After hearing the evidence, the trial court adjudicated appellant guilty and
sentenced him to confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of 10 years. Appellant appeals the trial court’s judgment. We

affirm.


          Appellant’s attorney has filed an Anders brief and a motion to withdraw. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of

his motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be predicated.

Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.

1978), counsel has candidly discussed why, under the controlling authorities, there is no

error in the trial court’s judgment. Additionally, counsel has certified that he has provided

appellant a copy of the Anders brief and motion to withdraw and appropriately advised

appellant of his right to file a pro se response in this matter. Stafford v. State, 813 S.W.2d
503, 510 (Tex.Crim.App. 1991). The court has also advised appellant of his right to file a

pro se response. Appellant has not filed a response.


          By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
      Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                              Mackey K. Hancock
                                                  Justice

Do not publish.




                                          3